UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2015(Unaudited) Deutsche Latin America Equity Fund Shares Value ($) Equity Securities 100.0% Argentina 8.2% BBVA Banco Frances SA (ADR) (a) Globant SA* Grupo Clarin SA "B", (GDR) (REG S) Grupo Financiero Galicia SA (ADR) (a) YPF SA (ADR) (Cost $18,548,673) Belgium 3.3% Anheuser-Busch InBev NV (ADR)(Cost $9,388,576) Brazil 55.3% Ambev SA B2W Cia Digital* Banco Bradesco SA (ADR) Banco Bradesco SA (Preferred) BM&FBovespa SA Braskem SA "A" (Preferred) 52 BRF SA BRF SA (ADR) (a) Cielo SA Companhia Brasileira de Distribuicao (Preferred) Companhia Energetica de Minas Gerais (Preferred) Companhia Paranaense de Energia "B" (Preferred) Gafisa SA Gerdau SA (Preferred) Hypermarcas SA* Itau Unibanco Holding SA (Preferred) Lojas Americanas SA (Preferred) Multiplan Empreendimentos Imobiliarios SA Petroleo Brasileiro SA (ADR) (Preferred) (a) Petroleo Brasileiro SA (Preferred) Raia Drogasil SA Tim Participacoes SA (ADR) (a) Usinas Siderurgicas de Minas Gerais SA* Usinas Siderurgicas de Minas Gerais SA "A" (Preferred)* Vale SA (Preferred) (Cost $190,294,763) Chile 8.6% Banco de Chile Cencosud SA Corpbanca SA Corpbanca SA (ADR) (a) Empresa Nacional de Electricidad SA (ADR) (a) Enersis SA (ADR) (Cost $29,486,285) Colombia 4.7% Almacenes Exito SA Grupo Aval Acciones y Valores (ADR) Grupo de Inversiones Suramericana SA (Cost $20,119,576) Mexico 6.4% Alfa SAB de CV "A"* Corporativo Fragua SAB de CV Fomento Economico Mexicano SAB de CV (ADR)* Grupo Herdez SAB de CV (Cost $24,082,566) Peru 5.8% Credicorp Ltd. Grana y Montero SAA (ADR) Inretail Peru Corp.* (Cost $22,249,303) Puerto Rico 1.3% Popular, Inc.*(Cost $3,707,274) Spain 5.1% Banco Bilbao Vizcaya Argentaria SA Mapfre SA (a) Prosegur Cia de Seguridad SA (Cost $19,748,883) United States 1.3% First Cash Financial Services, Inc.* (b) (Cost $4,389,595) Total Equity Securities (Cost $342,015,494) Units Value ($) Other Investments 0.0% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $478,354) Shares Value ($) Securities Lending Collateral 10.7% Daily Assets Fund Institutional, 0.10% (d) (e) (Cost $32,870,775) % of Net Assets Value ($) Total Investment Portfolio (Cost $375,364,623) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $382,276,161.At January 31, 2015, net unrealized depreciation for all securities based on tax cost was $41,627,503.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,066,940 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $55,694,443. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2015 amounted to $31,127,770, which is 10.1% of net assets. (b) Security is listed in country of domicile.Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities").Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933.The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security.Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell.This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund.The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Equity Securities Argentina $ $
